Citation Nr: 0616127	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for scar of the right cheek and right temporal area, 
residuals of shell fragment wound, post-operative.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2001, the RO denied the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for PTSD.  In September 2002, the RO denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for scar of the right cheek and right temporal area, 
residuals of shell fragment wound, post-operative, and 
entitlement to TDIU.  In January 2005, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that include 
nightmares, sleep disturbance, and social isolation, but not 
such symptoms as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory or impaired abstract thinking; 
his PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's scar of the right cheek and right temporal 
area, residuals of shell fragment wound, post-operative, is 
productive of well-healed scars with some numbness; his scars 
are not shown to be severely disfiguring, or to be productive 
of visible or palpable tissue loss, gross distortion or 
asymmetry of any feature or paired set of features or two 
characteristics of disfigurement, or to cover an area or 
areas exceeding 6 square inches (39 sq. cm.).

3.  The veteran's service-connected disabilities are PTSD, 
rated as 30 percent disabling, and scar of the right cheek 
and right temporal area, residuals of shell fragment wound, 
post-operative, rated as 10 percent disabling, for a combined 
disability evaluation no higher than 40 percent.

4.  The veteran has not worked since at least 1999; he has at 
least 12 years of education, and work experience as a candy 
maker, oil worker, and warehouse worker.

5.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 10 percent for 
service-connected scar of the right cheek and right temporal 
area, residuals of shell fragment wound, post-operative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (as in effect 
prior to August 30, 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.118, Diagnostic Codes 7800, 7805 (as in effect August 30, 
2002).

3.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that increased ratings are warranted for 
his service-connected PTSD, and scar of the right cheek and 
right temporal area, residuals of shell fragment wound, post-
operative.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

A.  PTSD

In September 2000, the RO granted service connection for 
PTSD, evaluated as 30 percent disabling, with an effective 
date for service connection (and the 30 percent rating) of 
February 29, 2000.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In May 2001, the RO treated an April 2001 psychiatric 
examination report as an informal claim for an increased 
rating.  See 38 C.F.R. § 3.157 (2005).  However, the RO 
determined that a rating in excess of 30 percent was not 
warranted.  The veteran has appealed.  

The RO has evaluated the veteran's PTSD as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent evaluation is in order where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("DSM-IV").  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
addition, although the veteran is shown to have been 
diagnosed with substance abuse, and to have undergone 
substance abuse treatment, in reaching this decision the 
Board has not attempted to dissociate any substance abuse 
symptoms from the symptoms of the veteran's PTSD.  See 
generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service records indicate that he 
was a machine gunner with a Marine infantry unit in Vietnam.  
His awards include the Purple Heart.  VA treatment reports 
dated prior to the date of service connection for PTSD show 
that the veteran reported a long history of drug abuse, to 
include crack cocaine, and intravenous heroin use, as well as 
multiple incarcerations for drug-related charges.  See e.g., 
VA progress notes, dated in August and September of 1999.  An 
April 2000 psychiatric examination report contained an Axis I 
diagnosis of chronic PTSD, and an Axis V diagnosis of a GAF 
score of 62.  

The evidence is summarized as follows:

A letter from a VA psychologist, Paul C. Lo, Ph.D., dated in 
August 2005, states that the veteran has nightmares, vivid 
memories of unpleasant experiences, waking during the night.  
The veteran reported memory difficulties, avoidance behavior, 
irritability, and panic attacks.  The report discusses 
psychological testing which revealed severe depression, 
anxiety, and hopelessness.  Dr. Lo asserted that the veteran 
was unemployable due to PTSD.  The Axis I diagnosis was 
chronic PTSD, and the Axis V diagnosis was a GAF score of 45. 

An examination report from David Bedrin, M.D., dated in May 
2005, shows that the veteran complained of symptoms that 
included recurrent distressing dreams of Vietnam, averaging 
about five nights per week, daily flashbacks, panic attacks 
about three times per week that lasted about an hour, 
impaired memory, paranoia, depression four to five days per 
week lasting a couple of hours, difficultly sleeping almost 
daily, and hyper-vigilance.  He reported a history of the 
following: participation in five or six drug detoxification 
programs, with current participation in such a program for 
the last three years; he went to a group PTSD program on a 
weekly basis; his medications were Trazodone and Gabapentin; 
he last worked in 1996 after he was laid off, and has not 
worked since because "I just don't have the desire to 
work."  On examination, he was in no acute distress.  He was 
alert and cooperative.  He was clean and neat, and pleasant 
and relaxed.  There was no bizarre posturing, gait or 
mannerisms.  He did not appear depressed or anxious.  Affect 
was not flattened or labile.  He denied suicidal or homicidal 
ideation or intent.  Speech was fluent without pressure or 
retardation.  There were no loose associations, 
tangentiality, or circumstantiality.  He denied delusions, 
hallucinations, Schneiderian symptoms, or other psychotic 
symptoms.  There was no psychomotor retardation or 
excitability.  He was oriented to person, time, place, and 
purpose.  Recent and remote memories were intact.  He 
remembered three of three objects after three and five 
minutes.  He named five of the last five presidents.  
Immediate recall was impaired.  He could only repeat three 
numbers forward and two numbers backward.  He was able to do 
serial sevens well without mistakes or loss of concentration.  
Calculations were done correctly.  Judgment and insight were 
fair to good.  Grooming and hygiene were average.  He stated 
that he didn't do much during the day, that he watched too 
much television, listened to music, and went to various 
treatments.  The Axis I diagnosis was chronic PTSD.  The Axis 
V diagnosis was a GAF score of "56."  The examiner noted 
that the veteran's PTSD had caused problems in his work 
functioning because of not being able to focus, pay 
attention, or concentrate.  He stated that employment 
activities would be limited due to problems with immediate 
recall.  He stated that he had assigned a GAF score of "55" 
due to the fact that the veteran has moderate symptoms that 
include flat affect, circumstantial speech, occasional panic 
attacks, and moderate difficulty in social, occupational or 
school functioning.  He noted that the veteran has few 
friends, and conflicts with his peers and coworkers.  An 
addendum to this report, dated in July 2005, generally 
restates the symptoms described in the May 2005 report, 
attributes the veteran's symptoms to his PTSD, and notes:

He would be limited in performing complex 
instructions secondary to his impaired 
immediate recall; this is from an 
objective standpoint and was observed 
during the mental status exam.  The 
condition may not be permanent with 
appropriate mental health treatment 
and/or medications.  The claimant's 
immediate recall may improve and 
therefore it is not necessarily a 
permanent condition in this evaluation.  

A VA fee-basis psychiatric examination report from Barry 
Edelman, M.D., of the Arrowhead Medical Group, dated in April 
2002, shows that the veteran complained of chronic recurrent 
nightmares, flashbacks, and intrusive thoughts about his 
traumatic experiences in the Vietnam War.  He also reported 
an increased startle response and hypervigilance, social 
withdrawal, chronic irritability, sleep difficulties, poor 
appetite, and a past use of cocaine and heroin "to help him 
cope with the stress from the Vietnam War."  He reported 
using Trazodone, and going to group PTSD psychotherapy.  He 
stated that he only socialized with his girlfriend and that 
his only hobby was watching an occasional movie.  He reported 
being sober from cocaine and heroin since 1999.  Current 
general medications were noted as "none."  He stated that 
he had last worked in a warehouse in 1995, and that he had 
stopped work due to both physical ailments and psychiatric 
symptoms.  On examination, psychomotor activity, gait, and 
posture, were within normal limits.  Mood was euthymic and he 
had a personable affect.  He did not relate paranoia, 
delusions of grandeur, or first rank symptoms.  He related 
passive suicidal ideation but no homicidal ideation.  Thought 
process was linear and goal-directed without flight of ideas.  
He did not appear to be distracted by any auditory or visual 
hallucinations, or flashbacks.  He was alert and oriented 
times four.  Immediate memory with interruption was two out 
of three.  Concentration was grossly intact.  Serial threes 
were done accurately.  Recent and remote memory were largely 
intact.  He recognized his mental illness and the need for 
treatment and he had realistic plans of self-care.  It was 
noted that he had not been employed in the last 12 months 
secondary to both his psychiatric symptoms and his physical 
ailments.  The Axis I diagnosis was chronic PTSD.  The Axis 
IV diagnosis was a GAF score of 70.  The examiner noted 
"mild impairment with respect to his employability from a 
psychiatric perspective."  Prognosis was "fair."  

A VA fee-basis psychiatric examination report from Barry 
Edelman, M.D., of the Arrowhead Medical Group, dated in May 
2001, shows that the veteran complained of depression twice a 
month that lasted about half a day.  He described sleeping 
difficulties, with current sleep as "good with medication."  
He said that he socialized with his family, and he denied 
psychotic symptoms.  He occasionally got lost.  He reported 
occasional manic-type symptoms.  He reported taking 
Setraline.  He reported having been married once, for three 
years, and later being in a relationship for ten years, 
followed by a relationship that lasted five years.  He said 
that he last worked in 1996, when he was laid off, and that 
he had not worked since then because, "I was strung out on 
heroin and I went back to prison on a parole violation.  Then 
my girlfriend died.  Then I got hit by a car in '99."  He 
reported that he had begun drinking at about age 14 or 15, 
and using drugs at about age 14.  He stated that he quit 
using drugs in 1999.  On examination, he was clean and neat 
with average hygiene.  He was alert, cooperative, pleasant 
and relaxed.  He denied suicidal or homicidal ideation or 
intent.  Speech was fluent without pressure or retardation.  
There were no loose associations, tengentiality, or 
cirucumstantiality.  He denied hallucinations, delusions, 
Schneiderian symptoms, or other psychotic symptoms.  He was 
oriented to person, time, place and purpose.  Recent and 
remote memory were intact.  He remembered three of three 
objects after three and five minutes.  Immediate recall was 
mildly impaired.  Judgment and insight were good.  The Axis I 
diagnoses were depressive disorder not otherwise specified, 
with a past history of opioid abuse and cocaine abuse, both 
currently in remission.  The Axis V diagnosis was a GAF score 
of 66, current and  past year.  The examiner noted the 
following: the veteran would be able to perform simple and 
repetitive tasks, but he would be unable to perform detailed 
and repetitive tasks secondary to memory problems; he is able 
to maintain regular attendance in the workplace, perform work 
activities on a consistent basis without special or 
additional supervision, and to complete a normal workday 
without interruptions resulting from his psychiatric 
condition; he could accept instructions from supervisors, 
interact with coworkers and the public, and deal with the 
usual stresses encountered in competitive work.

A psychiatric examination report from David Bedrin, M.D., of 
the Arrowhead Medical Group, dated in May 2001, shows that 
the veteran complained of chronic recurrent reexperiencing of 
combat in the form of flashbacks, nightmares, and intrusive 
thoughts, two to three times per week.  He also reported an 
increased startle response, periods of increased arousal, and 
hypervigilance.  He reported a history of cocaine and opioid 
abuse "that was an attempt to self-medicate the 
psychological stress of war."  He also reported social 
withdrawal, and a past history of irritability, but no 
current irritability.  He reported taking Trazodone and 
Zoloft.  He stated that he lived in a house with his mother, 
and that he did not sleep well.  He denied ever having been 
hospitalized for psychiatric symptoms.  He stated that he had 
been sober from cocaine and heroin since February 1999.  
Current general medications were noted as "none."  He 
stated that he had last worked in 1996, as a forklift 
operator, on a six-month temporary job, and that he did not 
return to work due to physical and psychological ailments.  
On examination, psychomotor activity, gait, and posture, were 
within normal limits.  Mood was euthymic, with full effect.  
He did not relate paranoia, delusions of grandeur, or first 
rank symptoms.  He related passive suicidal ideation but no 
homicidal ideation.  Thought process was linear and goal-
directed without flight of ideas.  He did not appear to be 
distracted by any auditory or visual hallucinations, or 
flashbacks.  He was alert and oriented times four.  Immediate 
memory with interruption was three out of three.  
Concentration was grossly intact.  Serial threes were done 
accurately.  Recent and remote memory were largely intact.  
He recognized his mental illness and the need for treatment 
and he had realistic plans of self-care.  It was noted that 
he had not been employed in the last 12 months secondary to 
both his psychiatric symptoms and his physical ailments.  The 
Axis I diagnosis was chronic PTSD.  The Axis V diagnosis was 
a GAF score of 70.  The examiner noted that the veteran would 
be able to understand, remember and follow complex 
instructions, and to maintain concentration at work, as well 
as maintain an adequate pace at work from a  psychiatric 
perspective.  It was noted that he would be able to interact 
sufficiently with peers, the public, and supervisors.  
Prognosis was "good."  

VA progress notes, dated between May 2000 and 2005, show 
treatment that included group therapy, and treatment for 
substance abuse.  Overall, these reports contain little in 
the way of relevant findings.  Several VA progress notes, 
dated between June and July of 2000, contain GAF scores of 
40, and there was one notation in an August 2000 VA progress 
note of a GAF score "under 40."  The reports note a medical 
history that includes PTSD, intravenous heroin abuse, 
hepatitis C, and depression.  A VA progress note, dated in 
October 2002, shows that the veteran reported suicidal 
ideation more than a month before, with nor history of 
attempt, and that he stated that "he was not bothered at all 
by psychological or emotional problems in the month prior to 
this interview."  VA progress notes, dated in 2004 and 2005, 
contain one GAF score of 45, in July 2004, with Axis I 
diagnoses of opioid, cocaine, and amphetamine dependence.  VA 
progress notes, dated between April 2004 and February 2005, 
contain several GAF scores ranging between 55 and 60.   

A decision of the Social Security Administration (SSA), dated 
in August 2001, shows that the SSA determined that the 
veteran was disabled as of February 1999.  His primary 
diagnosis was "fractures of the lower limb."  His secondary 
diagnosis was "affective; or mood disorders."  The SSA's 
decision notes that the veteran had not worked since February 
2, 1999, and that he had severe impairments of the left 
shoulder, right knee, a fracture left tibial plateau status 
post open reduction internal fixation (ORIF), PTSD, and a 
depressive disorder.  

The Board finds that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for a 30 percent rating.  In this regard, there 
is insufficient evidence of such symptoms as flattened 
affect; irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  The medical 
evidence shows that, overall, the veteran has received group 
psychiatric treatment and treatment for substance abuse.  The 
most recent examination report of record, dated in May 2005, 
and the accompanying addendum, show that the veteran 
complained of symptoms that included sleep disturbance, 
irritability, nightmares, social isolation, and daily 
intrusive thoughts of combat.  The findings noted that he 
denied suicidal or homicidal ideation or intent, delusions, 
hallucinations, Schneiderian symptoms, or other psychotic 
symptoms.  Speech was fluent without pressure or retardation.  
There were no loose associations, tangentiality, 
circumstantiality, psychomotor retardation or excitability.  
He was oriented to person, time, place, and purpose.  Recent 
and remote memories were intact.  He remembered three of 
three objects after three and five minutes, however, 
immediate recall was impaired.  Judgment and insight were 
fair to good.  The examiner characterized his symptoms as 
"moderate," and noted "moderate difficulty" in social, 
occupational or school functioning.  He assigned an Axis V 
diagnosis of a GAF score of 55, reflecting moderate 
symptomatology.  The addendum notes limitations in performing 
complex instructions secondary to impaired immediate recall, 
but that this condition may not be permanent with appropriate 
mental health treatment and/or medications.  The Board 
further points out that the examination reports more distant 
in time than the May 2005 report (i.e., the April 2002 and 
May 2001 examination reports) indicate that the veteran's 
condition was at least as good as it was in May 2005, if not 
better, as evidenced by the findings, to include GAF scores 
ranging between 66 and 70, which denote mild symptoms.  See 
DSM-IV.  

With regard to employment, the veteran has giving conflicting 
accounts of the reasons for his not working and as to the 
date of his last employment.  It appears that he has not 
worked since at least February 1999.  However, the medical 
evidence shows that the veteran was involved in a motor 
vehicle accident in February 1999 that resulted in a left 
shoulder replacement, and an ORIF of his left lower 
extremity.  The Board notes that the primary diagnosis in the 
SSA's decision pertained to bone fractures, and that a 
supporting May 2001 examination report showed that he had 
"essentially no function of his left shoulder."  Finally, 
although the Board has considered the many GAF scores of in 
the VA progress notes, the more recent evidence is considered 
more probative evidence of the veteran's current condition, 
Francisco, and overall, the recent GAF scores indicate 
moderate symptomatology.  In this regard, Dr. Lo's August 
2005 letter is insufficient to show that the required 
symptoms exist for a higher rating, nor do his group therapy 
treatment notes contain evidence of such symptoms.  Finally, 
to the extent that some of the VA progress notes contain GAF 
scores in the 40s, they contain almost nothing in the way of 
supporting findings.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.


B.  Scar - Right Cheek and Right Temporal Area

The veteran asserts that he is entitled to an increased 
rating for his service-connected scar of the right cheek and 
right temporal area, residuals of shell fragment wound, post-
operative.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in May 1967, he sustained shrapnel wounds to his right cheek 
and right maxillary sinus during combat in Vietnam.  Some 
fifth nerve anesthesia and very minor right 7th nerve 
weakness was noted about the corner of the mouth.  He has an 
uneventful postoperative recovery, and he was retuned to duty 
about one month later.  As for the post-service evidence, a 
February 1971 VA examination report noted complaints of 
right-sided facial pain, and headaches.  On examination, the 
cranial nerves were intact and motor power was preserved.  
Coordination and sensation were normal.  A small scar was 
noted at the right cheek, and X-rays were noted to show a 
superficial foreign body at the right temporal region.  An 
April 2000 examination report similarly noted a scar on the 
right cheek, and a retained foreign body at the right 
temporal region.  However, the examiner noted that in fact, 
the veteran has reported that the foreign body was removed in 
1981, and an accompanying X-ray report contained an 
impression of no abnormality demonstrated.  This report was 
accompanied by photographs.  On examination, there was no 
ulceration, functional loss, underlying tissue loss, 
disfigurement, breakdown, or keloid formation.  

In March 1971, the RO granted service connection for the 
disability in issue, evaluated as 0 percent disabling 
(noncompensable).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c)(West 2002).  In 
September 2000, the RO increased the veteran's rating to 10 
percent.  There was no appeal, and the RO's decision became 
final.  Id.  In July 2001, the veteran filed his claim for an 
increased rating.  In September 2002, the RO denied the 
claim.  The veteran has appealed.  

The Board first notes that the veteran filed his claim in 
July 2001, and that during the pendency of the veteran's 
appeal, the criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a rating in 
excess of 10 percent is not warranted under either version of 
the regulations.

The RO has rated the veteran's disability under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7800.  Under DC 7800 (as in 
effect prior to August 30, 2002), a 10 percent evaluation 
requires a moderate; disfiguring scar of the head, face, or 
neck.  A 30 percent evaluation is warranted for severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles.  

Under DC 7800 (as in effect August 30, 2002), for 
disfigurement of the head, face, or neck, a 30 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement. 

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The Board notes that although the C-file consists of five 
volumes containing a great deal of medical records, that the 
vast majority of the medical evidence contains no findings 
pertaining to the disability in issue.  

The relevant medical evidence includes an examination report 
from Mark Borigini, M.D., dated in May 2005, which shows that 
the veteran stated that "he did not really have any residual 
physical complaints aside from the scar issue."  He claimed 
that a piece of shrapnel was still in the right side of his 
face toward the nasal area.  He denied functional impairment.  
On examination, there was a two centimeter (cm.) surgical 
scar on the right side of the temple, which was barely 
visible as it was inside the hairline.  It was linear, and 
had mild numbness.  There was no elevation or depression or 
underlying tissue loss.  There was no disfigurement, 
limitation of function, ulceration, skin breakdown, erythema, 
swelling, or keloid formation.  The right cheek had a 
slightly L-shaped scar that was "subtle" and was about 
three cm. in length.  It was hypersensitive on palpation but 
not otherwise tender.  There was no soft tissue loss, 
disfigurement, keloid formation, or limitation of function.  
The cranial nerves and coordination were normal.  The 
examiner noted that the scars were barely visible, and 
stated, "I would not call them significantly disfiguring."  
The report is accompanied by photographs.  

An April 2002 examination report from Azizollah Karamlou, 
M.D., shows that the veteran reported that in 1981 he had had 
a metallic fragment removed from his right temporal area.  He 
complained of right cheek pain and right temporal area, and 
numbness.  On examination, he was able to open his mouth and 
he had no problem with mastication.  There were no 
abnormalities of the skin.  A "very superficial scar" was 
noted on the right cheek and right temporal area which was 
faint and could not be measured.  It was not disfiguring.  
There was no keloid formation.  There was tenderness at the 
right cheek and right temporal area with numbness.  The 
relevant diagnosis was status post SFW (shell fragment wound) 
to the right temporal region with right cheek scar.  The 
examiner noted that there was no functional impairment on the 
veteran's usual daily activities and usual occupation.  




The Board finds that the claim must be denied.  In April 
2002, the examiner described the veteran's scars as "very 
superficial," so faint that it "could not be measured," 
and as not disfiguring.  In May 2005, the examiner described 
them as "barely visible" and not significantly disfiguring.  
The veteran is shown to have a two cm. surgical scar on the 
right side of the temple, and a "subtle" slightly L-shaped 
scar about three cm. in length at the right cheek.  The May 
2005 report shows that the veteran stated that "he did not 
really have any residual physical complaints aside from the 
scar issue."  There is no evidence that his scars are 
productive of elevation, depression, underlying tissue loss, 
ulceration, skin breakdown, erythema, swelling, keloid 
formation, significant disfigurement, or a limitation of 
function.  He is not shown to have two or more 
characteristics of disfigurement under DC 7800 (as in effect 
August 30, 2002).  Accordingly, the criteria for a rating in 
excess of 10 percent have not been met, and the claim must be 
denied.  38 C.F.R. § 4.118, DC 7800 (as in effect prior to 
August 30, 2002, and thereafter).  

A higher and/or separate rating is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, there is 
no evidence of a limitation of function, a rating in excess 
of 10 percent is not warranted under DC 7805 (as in effect 
prior to August 30, 2002, and thereafter) (the Board further 
notes that DC 7805 is the same under both the "old" and 
"revised" regulations).  The only neurological symptoms shown 
involve a report of hypersensitivity on palpation "but not 
otherwise tender" in May 2005, and reports of pain and 
numbness in April 2002, and the Board finds that the evidence 
is insufficient to show incomplete severe paralysis, 
neuralgia, or neuritis of the seventh cranial nerve.  See 38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8207, 8307, 
8407 (2005).  Accordingly, the claim must be denied.    





II.  TDIU

In July 2001, the veteran's filed his claim for TDIU.  In 
September 2002, the RO denied the claim.  The veteran has 
appealed.

As discussed in Parts I.A. and I.B., the veteran's PTSD is 
currently evaluated as 30 percent disabling, and his scar of 
the right cheek and right temporal area, residuals of shell 
fragment wound, post-operative, is evaluated as 10 percent 
disabling.  His combined evaluation is 40 percent.  
Therefore, at no time has the veteran met the minimum 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the 



veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

As for the veteran's work history, there is evidence that the 
veteran has not worked since 1999.  See SSA decision, dated 
in August 2001.  The SSA's decision indicates that he has 12 
years of education, and employment experience as a candy 
maker, synthetic oil maker, and warehouse worker.  Id.  In 
his TDIU claim, received in July 2001, the veteran reported 
that he had two years of college, and that he had worked for 
an oil company between 1989 and 1994, followed by employment 
in with a temporary employment agency working in a warehouse 
between 1995 and 1996.  He indicated that he did not leave 
his last job due to disability.  

The Board finds that the claim must be denied.  The veteran 
has not required any recent hospitalization for his PTSD, and 
the Board finds no evidence of an exceptional disability 
picture in this case.  There is also no evidence which 
suggests that, even when considering his limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
his schedular ratings.  The evidence discussed in Part I is 
incorporated herein.  Briefly stated, the May 2005 
examination report shows that the examiner noted that 
employment activities would be "limited" due to problems 
with immediate recall, however, he assigned a GAF score of 
"55" and described the veteran's symptoms as "moderate."  
The addendum notes limitations in performing complex 
instructions secondary to impaired immediate recall, but that 
this condition may not be permanent with appropriate mental 
health treatment and/or medications.   VA progress notes, 
dated between 2004 and 2005, contain one GAF score of 45, in 
July 2004, and several GAF scores ranging between 55 and 60.  

The Board further notes that there is nothing in the April 
2002 examination report, which noted "mild impairment with 
respect to his employability," to support the claim.  With 
regard to the SSA's August 2001 decision, it shows that the 
veteran was involved in a motor vehicle accident in February 
1999 that resulted in a left shoulder replacement, and an 
ORIF of his left lower extremity.  The SSA determined that he 
was disabled as of February 1999, and the primary diagnosis 



pertained to bone fractures.  In this regard, a supporting 
May 2001 examination report showed that he had "essentially 
no function of his left shoulder."  

In reaching this decision, the Board has considered the 
August 2005 letter from Dr. Lo, which indicates that the 
veteran is unemployable due to PTSD.  However, in contrast to 
Dr. Bedrin's May 2005 examination report, there is nothing to 
show that Dr. Lo's opinion was based on a complete review of 
the veteran's claims files, nor does Dr. Lo's letter, or his 
VA progress notes (or the other VA progress notes) contain 
sufficiently supportive findings when viewed together with 
the other evidence of record.  

In summary, the Board finds that the evidence does not show 
that the veteran is incapable of performing the physical and 
mental acts required by employment due to his service- 
connected disabilities.  The Board therefore concludes that 
the preponderance of the evidence is against the claim that 
the veteran is currently precluded from engaging in 
substantial gainful employment by reason of his service-
connected disabilities.  Entitlement to TDIU is thus not 
established under 38 C.F.R. § 4.16(b).


III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran two notice letters in 
October 2001 (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims and of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The RO's VCAA 
notification letters contained a specific request for the 
veteran to provide additional evidence in support of his 
claims.  

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, with regard to the claim for an increased rating 
for PTSD, the VCAA letter was provided by the AOJ after the 
May 2001 decision.  Although the timing of the VCAA notice 
did not comply with the requirement that the notice must 
precede the adjudication, the action of the RO described 
above cured the procedural defect because the veteran had the 
opportunity to submit additional argument and evidence, which 
he did over the course of the five years following the 
notice.  Therefore, the timing of the VCAA notice was not 
prejudicial.  



Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  With 
regard to the claims for an increased rating for scars, and 
for TDIU, the VCAA notice was provided prior to the September 
2002 RO rating decision on appeal.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
laws regarding an effective dates for any grant of an 
increased evaluation.  However, as the claims on appeal have 
all been denied, as discussed above, no effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations for the disabilities in issue.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for scar of 
the right cheek and right temporal area, residuals of shell 
fragment wound, post-operative, is denied.

Entitlement to a TDIU is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


